711 So. 2d 641 (1998)
Michael O. HARRIS, Appellant,
v.
James WEBB, Jr., Appellee.
No. 97-2756.
District Court of Appeal of Florida, First District.
June 17, 1998.
Michael O. Harris, pro se, appellant.
James H. Webb, Jr., Assistant Public Defender, Quincy, pro se, appellee.
PER CURIAM.
Michael O. Harris appeals the denial of his petition for writ of mandamus, in which he sought an order compelling his court-appointed trial counsel to provide him with copies of various documents contained in counsel's file. We affirm the denial of relief except as to appellant's request that he be provided copies of the depositions of the victim and witness Phelps. Appellee's response below acknowledged that transcripts of these depositions had not been furnished to appellant, and to the extent they were prepared at public expense, an order compelling their production was warranted. See McCaskill v. Dees, 698 So. 2d 628 (Fla. 5th DCA 1997); Thompson v. Unterberger, 577 So. 2d 684 (Fla. 2d DCA 1991).
AFFIRMED in part, REVERSED in part and REMANDED for further proceedings.
BARFIELD, C.J., and KAHN and WEBSTER, JJ., concur.